                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SARAH BUCKLEW,                                  §
         Plaintiff,                             §
                                                §
v.                                              §    Civil Action No. 3:18-CV-2117-N (BH)
                                                §
OFFICER MATT ST. CLAIR, et al.,                 §
         Defendants.                            §    Pretrial Management

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       Plaintiff’s Ex Parte Motion for Temporary Restraining Order, filed February 20, 2019 (doc.

30), is DENIED.

       SIGNED this 24th day of May, 2019.




                                             UNITED STATES DISTRICT JUDGE
